Appeal by the defendant from a judgment of the County Court, Westchester County (West, J.), rendered May 11, 1994, convicting him of murder in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The court did not improvidently exercise its discretion in permitting the medical examiner to express an opinion regarding the possible number of assailants involved in the murder (see, People v Hill, 85 NY2d 256, 261). It is well settled that an " 'expert opinion is proper when it would help to clarify an issue calling for professional or technical knowledge, possessed by the expert and beyond the ken of the typical juror’ ” (People v Taylor, 75 NY2d 277, 288, quoting De Long v County of Erie, 60 NY2d 296, 307; see, People v Hill, supra, at 261).
Contrary to the defendant’s contention, the court’s circumstantial evidence charge adequately conveyed to the jury the principle that the evidence had to exclude beyond a reasonable doubt every hypothesis of innocence (see, People v Ford, 66 NY2d 428; see also, People v Sanchez, 61 NY2d 1022; People v Rodriguez, 232 AD2d 662).
Under the circumstances of this case, the sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Joy, J. P., Goldstein, Florio and Luciano, JJ., concur.